Original. Desacato.
Por cuanto, en el caso seguido por Diego Guerrero Noble contra el Tribunal de Apelación de Contribuciones de Puerto Eico, (civil núm. 369, 60 D.P.R. 241) este Tribunal, con fecha 14 de abril de 1942, dictó un auto perentorio de mandamus dirigido contra el Tribunal de Apelación de Contribuciones de Puerto Eico y contra cada uno de sus miembros, que entonces lo eran los Sres. Emilio de Aldrey, Presidente, y Juan Enrique Soltero, Ulpiano E. Colom y Julio N. Matos, Miembros Asociados, ordenándoles que admitiesen a postular ante dicho Tribunal de Apelación de Contribuciones al demandante Diego Guerrero Noble, en su carácter de abogado legalmente admitido al ejercicio de su profesión en esta Isla, todo ello sin que el compare-ciente viniese obligado a cumplir con los requisitos determinados en la número 2 de las Eeglas de Práctica de dicho Tribunal;
Por cuanto, el referido demandante, con fecha 1ro. ele febrero de 1943, presentó la querella en este caso contra los Sres. Eafael Ar-jona Siaca, Presidente, y Antonio Eomero, Juan Enrique Soltero, Ulpiano E. Colom y Julio N. Matos, Miembros Asociados, que com-ponían el Tribunal de Apelación de Contribuciones a la fecha en que se radicó dicha querella, imputándoles haberse negado voluntaria-mente y sin justificación alguna a cumplir lo ordenádoles en el refe-rido auto de mandamus;.
Por cuanto, vista la querella, este Tribunal, con fecha 3 de fe-brero de 1943, expidió una orden dirigida a los querellados para que compareciesen el 8 de febrero de 1943, a las dos de la tarde, a exponer las razones que tuvieren.para no ser castigados por el desacato impu-tádoles;
Por Cuanto, en la fecha señalada comparecieron las partes, pre-sentaron ,sus pruebas y sometieron el caso por medio de alegatos;
Por cuanto, apreciada la prueba entendemos que los Sres. Eafael Arjona Siaca y Antonio Eomero no son culpables del desacato que se les imputa, ya que han estado siempre dispuestos a acatar el auto perentorio dictado por este Tribunal, y sí lo son los Sres. Juan Enrique Soltero, Julio N. Matos y Ulpiano E. Colom, quienes volunta-riamente y sin excusa legal alguna han desobedecido el auto peren-torio, impidiendo, por constituir una mayoría de dicho Tribunal, que éste cumpliese con lo dispuesto en el auto de mandamus, sin qué cons-*942tituya una defensa suficiente la alegada por dichos tres querellados al efecto de que estaban bajo la impresión, que es errónea, de que la apelación que presentaron para ante la Corte de Circuito de Ape-laciones de los Estados Unidos para el Primer Circuito en el referido caso de mandamus producía por sí sola y sin necesidad de orden de supersedeas la suspensión de la sentencia:
POR tanto, no obstante entender que dichos querellados Juan Enrique Soltero, Julio N. Matos y Ulpiano E. Colom son culpables del desacato que se les imputa, considerando las circunstancias especiales que rodean este caso, se acuerda dejar en suspenso la imposición de la pena, con la condición de que en o antes del día 19 del corriente mes dichos querellados notifiquen en forma adecuada a este Tribunal haberse cumplido con lo dispuesto en el auto de mandamus, en cuyo caso se dará por terminado el procedimiento; siendo entendido que si en la fecha indicada no se ha cumplido con dicho auto, esta Corte, de su propia iniciativa y sin ulteriores procedimientos, citará a dichos tres querellados y les impondrá la pena correspondiente al desacato de que por la presente se les declara culpables.